DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2021 has been entered.

 Reasons for Allowance
Claims 1-10 and 12-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-10 and 12-20 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "each of the plurality of detection regions is surrounded by a guard ring that has the second conductivity type, wherein each of the plurality of detection regions is surrounded by a contact region, wherein the guard ring is arranged outside of the contact region with a distance between the guard ring and the contact region,”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang et al. (Patent No. US 10,153,310 B2) discloses a distance between an inside edge of the guard ring structure and the contact region in the corner region of the outside perimeter being greater than a distance between the inside edge of the guard ring structure and the side regions of the outside perimeter such that an electric field distribution is uniform around the photon detection device.
Webster (Patent No. US 9,331,116 B2) discloses a p+ doped contact region being implanted within the p− doped guard ring region.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/
Primary Examiner, Art Unit 2878